Citation Nr: 1506834	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-14 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether the reduction of the Veteran's VA nonservice-connected pension benefits based on countable income was proper.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from October 1963 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota, which reduced the Veteran's nonservice-connected disability pension benefits resulting in an overpayment of $840.

In November 2012, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

In September 2011, the VA Debt Management Center (DMC) denied a waiver of the Veteran's indebtedness in the amount of $840.00.  While the Veteran submitted a VA Form 21-4138 in November 2011 expressing disagreement with the calculation of the amount owed VA, he did express disagreement with the denial of his request for a waiver.  Nevertheless, at his November 2011 hearing before the undersigned, he again expressed his desire for a waiver of the indebtedness.  Thus, the issue of entitlement to a waiver of the overpayment of nonservice-connected pension benefits has been raised by the record during his November 2012 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2014).



FINDINGS OF FACT

1.  The Veteran receives Social Security Administration (SAA) benefits for himself in the amount of $10,368 per year, creating additional countable income for pension benefit purposes. 

2.  The Veteran's spouse received $1250.00 in income from babysitting from December 2009 to July 2010.  

3.  The calculation of the Veteran's countable income was correctly adjusted effective December 1, 2009, based on his income received from the SSA and his spouse's income from babysitting.


CONCLUSION OF LAW

The Veteran's nonservice connected pension benefits were correctly adjusted, effective December 1, 2009, based on income received from the SSA, and his spouse's babysitting income.  38 U.S.C.A. §§ 1521 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  As explained below, this claim is being denied as a matter of law.  VCAA notice is not required because the United States Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Legal Criteria

Improved (nonservice-connected) pension is a benefit payable to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a). 

One prerequisite to entitlement is that the veteran's income not exceed the applicable maximum pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a). 

Pension benefits are paid at the maximum annual rate reduced by the amount of annual income received by the veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(v), 3.23(a),(b),(d)(4). 

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Income from the SSA is not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income. 

Payments of VA pension benefits are made at a specified annual maximum rate, and are also reduced on a dollar-for-dollar basis by annualized countable family income. 38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23 (2014).  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (2014).

A veteran's annual income includes the annual income of his or her spouse.  38 C.F.R. § 3.23(d)(4) (2014).

Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii). 

Effective December 1, 2009, the maximum annual pension rate (MAPR) for a single veteran with one dependent was $15,493.00.  See Veterans Pension Rate Table, www.benefits.va.gov/PENSION/rates_veteran_pen09.asp.  Deducible medical expenses are those expenses that exceed 5% of the MAPR or $774.00.

Factual Background and Analysis

The Veteran contends that he reported his wife's income in a timely manner and was told by VA that adjustments to his pension had been taken care of.  During his November 2012 hearing, he did not specifically disagree with the amount calculated for the overpayment.  He did not suggest that the amount calculated for either his social security income or his wife's babysitting income was incorrect; rather, he felt that VA's delayed processing of the changes in income was improper.

First, the Veteran's argument is essentially that his overpayment should be waived based upon what he perceives to be an improper delay in processing the reported change of income.  As noted on in the Introduction section above, the Board is referring the issue of waiver of overpayment to the appropriate AOJ (Committee on Waivers and Compromises) for a decision as to the overpayment matter.  

Initially, the Board observes that an overpayment in the amount of $1364 was created in August 2006 due to excess countable income.  The record does not reflect that the Veteran either filed a notice of disagreement with either the calculation of the debt and/or requested a waiver of recovery of the overpayment.  Accordingly, that decision is final.  

The available record shows that in February 2010, the Veteran reported to VA that his spouse was receiving $125.00 per month from the State of Nebraska for babysitting.  Upon contacting the Veteran's spouse in October 2010, she indicated that she first received the babysitting payments in December 2009 and received her last payment in July 2010.  She reported the payments were $125.00 per month.  

In November 2010, the Veteran was notified that he was overpaid $840.00 following receipt of information of his spouse's babysitting income.  

In March 2011, the Veteran submitted an Eligibility Verification Report (EVR).  The Veteran reported his spouse's income of $1,250.00 between November 2009 and August 2010.  The Veteran receives $10,368.00 in SSA benefits.  

In April 2011, the Veteran reported to VA that his wife received a total of $1,250.00 between November 2010 and July 2011 for her babysitting. 

In September 2011, the Committee on Waivers and Compromises denied the Veteran's waiver request for the $840.00 overpayment.  

In October 2011, the Veteran was notified of his adjusted pension rate following his March 2011 EVR.  That same month, the Veteran filed a notice of disagreement as to the adjusted pension rate.  

The maximum annual allowance pension rate for the year in question is $15,493.00, and the Veteran's income earned was $11,618.00 (SSA of $10,368.00 plus spouse's babysitting income of $1,250.00).  Subtracting $15,493.00 from $11,618.00 equals $3,875.00.  When $3,875.00 is divided by 12 months, the Veteran's monthly pension payment would be $322.00.  This amount would be effective December 1, 2009.  During the 8 month timeframe when the Veteran's spouse was receiving babysitting money, the Veteran was being paid $427.00 a month when he should have only been receiving $322.00.  Thus, creating an overpayment of $840.  This is the amount of the overpayment reflected in the October 2010 notice letter to the Veteran from the DMC.

Here, the Veteran does not contend that there was any miscalculation in the amount of the overpayment or the adjusted pension rate based upon addition of his wife's income.  He specifically testified during his Travel Board hearing that he had no disagreement with the overpayment amount.  In this regard, he acknowledged that his current complaint was not due to a failure on the part of VA to consider unreimbursed medical expenses that would affect his countable income or that there VA incorrectly computed the income from either him or his wife.  Rather, he maintains that he reported his wife's income and VA waited too long to make the adjustment and caused the overpayment.  The Board notes, however, that the Veteran does not contend that the overpayment is invalid or that VA miscalculated his pension benefit.  Again, it appears that his only request is that this overpayment be waived.  As such, there is no basis for the Board to find that the reduction of nonservice-connected pension benefits was improper.  

Although the Board is certainly sympathetic to the Veteran's claim and particular circumstances, it is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c).  The courts have held that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  There simply is no provision of law under which the Board may grant the Veteran the benefits sought.  Accordingly, the claim above must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

As the reduction of the Veteran's VA nonservice-connected pension benefits based on receipt of SSA benefits and additional income from his spouse was proper, the appeal is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


